             Case 7:97-mj-01270-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------
 UNITED STA TES OF AMERICA,
                                                                Case No.: 97 MJ 01270          (MRG)
                                          Plaintiff,
                                                                ORDER OF DISMISSAL
                         -against-
              Boksoon Ahn



                                          Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                  Hon. Martin R. Go! erg,
                                                                  United States Magistrate Judge




Dated:          20     day of_N_o_v_em_b_e_r_ _ _ __, 2 0 ~
               Poughkeepsie, New York
